Citation Nr: 0601891	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  02-06 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 1968 
and from May 1971 to February 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The issues of entitlement to an increased evaluation for 
urinary incontinence and entitlement to service connection 
for PTSD, hypertension, a heart condition, diabetic 
retinopathy and other eye disabilities, and diabetic 
nephropathy are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Since the effective date of the grant of service 
connection, the veteran's service-connected diabetes mellitus 
has required restricted diet and either insulin or oral 
hypoglycemic agent, but has not required regulation of 
activities such as avoidance of strenuous occupational and 
recreational activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus have not been met at any time since the 
effective date of the grant of service connection.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA). In the present case, a 
substantially complete application for the veteran's claim of 
entitlement to service connection for diabetes mellitus was 
received on February 1, 2001.  The veteran was granted 
entitlement to service connection for his diabetes mellitus 
by a December 2001 rating decision of the RO.  In a May 2002 
Statement of the Case, the RO denied an initial rating 
greater than 20 percent for diabetes mellitus.  Only after 
that rating action and SOC were promulgated did VA, on 
January 8, 2004, provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for a higher rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statement of the Case (SSOC), re-adjudicating 
the veteran's claim, was provided to the veteran in April 
2004.  This action essentially cured the error in the timing 
of the notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided a VA examination in February 
2004 to evaluate the severity of his service-connected 
disability.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the December 2003 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).  

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the veteran's 
service medical records, an August 2004 letter from the 
veteran's treating VA physician, records of VA treatment of 
the veteran from November 2000 to June 2004, and the report 
of a VA examination of the veteran in February 2004.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, regarding this claim.

The veteran has disagreed with the disability rating assigned 
for his service-connected diabetes mellitus.  Because this 
appeal is from the initial rating assigned to a disability 
upon awarding service connection, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

Since the effective date of the grant of service connection, 
the veteran's diabetes mellitus has been evaluated under 
Diagnostic Code 7913 as 20 percent disabling for diabetes 
mellitus requiring insulin and restricted diet or oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent disability rating is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
disability rating is assigned for diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2005).

Since the effective date of the grant of service connection, 
the veteran's service-connected diabetes mellitus has been 
treated by restricted diet and either insulin or oral 
hypoglycemic agent.  The preponderance of the evidence shows 
however that regulation of activities has not been required 
to treat the veteran's diabetes mellitus.  The veteran and 
his representative point to the fact that the veteran has 
been advised to follow a regular exercise program as evidence 
that the veteran's diabetes mellitus requires regulation of 
his activities.  However, regulation of activities under 
Diagnostic Code 7913 contemplates avoidance of strenuous 
occupational and recreational activities.  Indeed, 
recommended or prescribed exercise is nearly the opposite of 
advice to avoid of strenuous occupational and recreational 
activities, and, as such, does not support the veteran's 
contention that his diabetes mellitus requires regulation of 
his activities.

At a February 2004 VA diabetes mellitus examination, the 
examiner reviewed the evidence in the claims folder and 
examined the veteran.  The veteran had been treated with diet 
and oral agents for several years but had been started on 
insulin approximately one year previously.  He had not been 
in ketoacidosis.  He had had episodes of hypoglycemia but had 
not been hospitalized for any of them.  He engaged in daily 
exercise on a treadmill to assist in controlling his 
diabetes.  The examiner noted that the veteran's activities 
were not regulated because of his diabetes.  The veteran had 
relatively normal strength and had not lost any weight during 
the previous year.

The veteran has multiple complications of his diabetes 
mellitus, including urinary incontinence, bowel incontinence, 
erectile dysfunction, and peripheral neuropathy of all four 
extremities, which have been assigned separate compensable 
ratings.  The veteran requires insulin injections three times 
per day.  Although the veteran meets some of the criteria for 
a disability rating greater than 20 percent for his diabetes 
mellitus, because his diabetes mellitus does not require 
regulation of his activities, his level of disability more 
nearly approximates the criteria for a 20 percent disability 
rating than the criteria for a higher rating.  The 
preponderance of the evidence is against the assignment of a 
disability rating greater than 20 percent at any time since 
the effective date of the grant of service connection.


ORDER

Entitlement to a disability rating greater than 20 percent 
for diabetes mellitus at any time since the effective date of 
the grant of service connection is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


